         Case 1:18-cv-01271-CRC Document 25 Filed 06/06/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

LISA GUFFEY and CHRISTINE SMITH,

               Plaintiffs,

   v.
                                                   Case No. 1:18-cv-01271-CRC
JAMES C. DUFF, in his official capacity as
Director of the Administrative Office of the
United States Courts,

               Defendant.


                                    [PROPOSED] ORDER

        Upon consideration of Defendant’s Motion for Summary Judgment and all materials in the

record, and good cause appearing, it is hereby

        ORDERED that Defendant’s motion is granted; and it is further

        ORDERED that judgment be entered for Defendant on Counts I and II of Plaintiffs’

Complaint for Declaratory and Injunctive Relief.



SO ORDERED.



Date:
                                                   HON. CHRISTOPHER R. COOPER
                                                   United States District Judge
